Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2022 has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cornish et al. (US Patent Pub. 20130131550 hereinafter "Cornish").
Regarding Claim 1, Cornish teaches (Fig 1) a guidewire, comprising: 
an elongated core member (11) having a proximal end and a distal end (see annotated Fig 1); 
a proximal core section (12) having a uniform diameter (see [0041] teaching section 12 has a diameter of 0.014 inches) along a length thereof; 
a parabolic distal section (15) having a distal end and a proximal end (see annotated Fig 1) and consisting of a smooth curvilinear transition extending from the proximal end of the parabolic 
a tapered distal section (13) of the elongated core member consisting of a continuous taper from a distal end to a proximal end, the proximal end of the tapered distal section abuts the distal end of the parabolic distal section [0040]; and 
a first diameter at the proximal end of the parabolic distal section is greater than a second diameter at the distal end of the parabolic distal section (see [0040-41] teaching 15 tapers from a diameter for 0.014 inches to 0.008 inches).  

    PNG
    media_image1.png
    332
    698
    media_image1.png
    Greyscale

Regarding Claim 4, Cornish teaches the guidewire of claim 1, wherein the tapered distal section is tapered from a larger diameter proximal end toward a smaller diameter distal end of the tapered distal section (see [0040-0041] teaching 16 has a diameter tapering from 0.008 inches to 0.002 inches).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornish et al. (US Patent Pub. 20130131550 hereinafter "Cornish").
Regarding Claim 2, Cornish teaches all elements of claim 1 as described above. Cornish does not teach the guidewire of claim 1, wherein the parabolic distal section has a linear change in bending stiffness. 
Cornish does not specify that the guidewire of the embodiment of Figure 1 has a linear change in stiffness. However, Cornish does teach ([0064] and Fig 16) that any tapered section (100) of a guidewire may have a linear change in stiffness. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the parabolic distal section of the embodiment of Cornish Figure 1 to have a linear change in bending stiffness as taught by the embodiment of Cornish Figure 16. One of ordinary skill in the art would have been motivated to do so in order to provide improved advancement and control of the distal end of an intracorporal device through a patient’s body lumen (Cornish [0022]).
Response to Arguments
Applicant’s arguments, see Pg. 1 lines 7-22, filed 02/26/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cornish et al. (US Patent Pub. 20130131550).
Applicant’s arguments with respect to claim 1 on Pg. 1 line 23 - Pg. 2 line 13 and claim 2 on Pg. 2 lines 15-26  have been considered but are moot because the new ground of rejection does not rely on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783